Civil action to recover damages for an alleged breach of contract in the sale of seed oats.
Upon denial of liability and issues joined, there was a verdict and judgment in favor of the plaintiffs, from which the defendant appealed, assigning errors.
The controversy, on trial, narrowed itself principally to the questions of fact, which have been settled by the verdict. After a careful investigation of the record, we have found no ruling or action on the part of the learned judge which would seem to justify a reversal or an order for a new trial. The judgment will be upheld.
No error.